DETAILED ACTION
Receipt of Arguments/Remarks filed on May 20 2022 is acknowledged. Claims 8 and 15 were/stand cancelled. Claims 1 and 9-10 were amended. Claims 16-18 were added.  Claims 1-7, 9-14 and 16-18 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
	The objection of the claims is withdrawn in light of the amendments filed on May 20 2022. 
	The cancellation of claim 15 has rendered the rejection under 35 USC 101 and/or 35 USC 112(b) moot. 
	The amendments filed May 20 2022 have overcome the rejection of claim 10 under 35 USC 112(b).  The amendment clarifies the optional substitutions.
	The amendments filed May 20 2022 have overcome the rejection of claim 9 under 35 USC 112(d).  The amendments clarify the scope.  
	The amendments filed May 20 2022 are sufficient to overcome the rejection of claims 1-9 and 12-15 under 35 USC 103 over Loy et al. and the rejection of 1-15 under 35 U.S.C. 103 as being unpatentable over Loy et al. in view of Meyer et al.  The instant claims require R6 to be methyl.  Loy et al. requires both R3 and R3’ to be present excluding methyl.
	The amendments filed May 20 2022 are sufficient to overcome the rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17058361.  The structures do not overlap in scope.  

New and Modified Rejections Necessitated by the Amendments filed May 20 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is solely a negative limitation indicate what the compound according to claim 16 is not.  However, the recited compound does not appear in claim 16.  Since claim 16 is a list of specific compounds, claim 17 fails to further limit because the compound recited in claim 17 is not even recited in the list of compounds of claim 16.    
This is different from claim 18 which recites the compound contains a bicyclic moiety.  Since there are several compounds which contain a bicyclic moiety, claim 18 limits the compounds to those containing that group.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO2016109288A1, cited on PTO Form 1449) in view of Meyer et al. (WO2016122802A1, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a compound of formula I.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Yao et al. is directed to the use of picolinamide compounds with fungicidal activity.  Claimed is:

    PNG
    media_image1.png
    576
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    519
    media_image2.png
    Greyscale

	A specific compound taught includes compound 304:

    PNG
    media_image3.png
    120
    472
    media_image3.png
    Greyscale
.
The composition comprises the compound and a phytologically acceptable carrier material (claim 18).  The composition can also include another pesticide including fungicides (claim 21).  A method for the control and prevention of fungal attack on a plant comprising applying a fungicidally effective amount of the composition to at the plant (claim 28).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Yao et al. exemplifies a C3 alkyl group for R3, other options for this substituent includes hydrogen or ethyl.
While Yao et al. teaches R4 is alkyl, aryl or acyl which can be substituted with R8 and R8 includes a heterocyclyl, Yao et al. does not exemplify this compound or teach specific heterocycles.  However, this deficiency is cured by Meyer et al.
Meyer et al. is directed to picolinamide compounds with fungicidal activity.  A compound substantially similar to Loy et al. is taught, compound of Formula I.  The R3 or R 12 substituent can be aryl or heteroaryl (paragraph 0004).  Heterocycles include thiophenyl (compound 91) and methyl substituted thiophenyl (compound 170).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao et al. and Meyer et al. and for a picolinamide derivative wherein a heterocycle is attached to the R4 substituent on Yao et al.  One skilled in the art would have been motivated to form this compound as Yao et al. expressly teaches the R4 substituted can be substituted with 1 or multiple R8s and R8 can be a heterocycle.  Since picolinamide compounds with heterocycles are known to possess fungicidal activity as taught by Meyer et al. there is a reasonable expectation of success.
	Regarding the claimed structure, compound 304 reads on the instant claims wherein instant R1 is C1alkyl (methyl), R2 is hydroxy, R3 is H, R4 and R5 are methyl.  The attachment of a heterocycle such as the thiophenyl or methyl substituted thiophenyl would results in a R9 phenyl, R8 methyl, R7 thiophenyl.  Other R8s include halos which would read on the halos for R10.  Since the instant claims do not require any particular point of attachment for R7, R8, R9 and/or R10, the attachment of the heterocycle (R8 of Yao et al.) to the R4 substituent of Yao et al. meets the claims limitations for the instant R7, R8, R9 and R10.  Regarding instant R6, Yao et al. teaches a substituent can be hydrogen or ethyl.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  It is well established that the substitution of a methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960). MPEP 2144.08. Here Yao et al. teaches compounds with similar utilities as the instantly claimed compounds (i.e. fungicidal activity).   The MPEP is clear that structural similarity of compounds results in a prima facie case of obviousness when the compounds are very close structurally with similar utilities.  Here the difference between the instant R6 and the R3 of Yao is either a hydrogen instead of a methyl or ethyl instead of methyl both of which are situations where the compound of Yao is a homolog of the instantly claimed compound and they possess the same utility.  

Response to Arguments
The examiner notes that Yao does not render obvious the compounds of instant claim 16.  The rejection above is based on the R8 substituent of Yao being a heterocycle, specifically a heteroaryloxy which is attached to alkyl R4.  None of the compounds recited in claim 16 have an additional carbon group attached between the carbon (where instant R6 is attached) and where instant R7 begins.  Alternatively, removing heteroaryloxy as a choice for the heteroaryl would also distinguish the instant claims from Yao.


Applicants’ arguments filed May 20 2022 have been fully considered but they are not persuasive. 
Applicants argue that the instant claims were amended to recite R6 is methyl.  It is unclear where, how, or why a person of ordinary skill in the art would arrive at the presently claimed compounds beginning fro  Yao.  It is argued that compound 304 includes an isopropyl group.  The choices for R3 in Yao are hydrogen and C2 alkyl.  Meyer does not remedy this deficiency.  
Regarding applicants’ arguments, the difference between the R3 group of Yao and the instantly claimed R6 are that the compounds are homologs.  Yao either expressly teaches hydrogen, which is a homolog of methyl.  Or Yao teaches ethyl, isopropyl, etc. which are homologs of methyl.  MPEP 2144.09 is clear, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  Here, the compounds of Yao have the same utility as the instantly claimed compounds.  The MPEP is also clear that this prima facie case of obviousness based on structural similarity can be overcome by a) there is no reasonable expectation of similar properties, b) prior art compounds have no utility, or c) evidence of unexpected results.  Since Yao teaches a utility of the compound with the same properties, Applicants cannot rely on a or b.  However, Applicants could rely on c) to overcome this type of rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16 of copending Application No. 16753702 (US20200267977A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a compound of formula I.
The instant application claims an agrochemical composition comprising a fungicidally effective amount of a compound of formula I.
The instant application claims a method of controlling or preventing infestation of useful plants by phytopathogenic microorganisms wherein a fungicidally effective amount of a compound of formula I is applied to plants.  
Copending ‘703 claims a compound of formula I.  The compound of formula I of copending ‘703 is slightly different than the instant claims in that the terminal end of the molecule contains an R6, R7 and R8.  R8 can be a heteroaryl or heteroaryloxy including 9 or 10 membered bicyclic aromatic system.  R6 and R7 include C1 alkyl or can be taken together to form a C3-C8cycloalkyl ring.  The same heterocycles are claimed.  An agrochemical comprising the compound with a carrier or diluent is claimed.  An additional active is claimed.  A method of controlling or preventing infection of useful plants is claimed.
Thus, the difference between the instant claims and copending ‘703 is in one embodiment an extra methyl group attached to the backbone or it is specifically a cycloalkyl.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heteroaryl or heteroaryloxy substituent.  One skilled in the art would have been motivated to utilize this substituent as it is a specifically taught substituent in copending ‘703.  
Regarding the extra methyl in one embodiment, this is a homolog of the instant invention.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  It is well established that the substitution of a methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960). MPEP 2144.08.  Since the compounds of copending ‘703 are taught as fungicides just as the instant claims indicate the compounds are fungicides there is an expectation they have similar properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-7, 9-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17594263. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘263 claims a fungicidal composition comprising a compound of formula I and component B which is a Markush grouping of various pesticides.  Compound of formula I of copending ‘263 is the same as instantly claimed when R4 is hydrogen and R3 is C1 alkyl.  R5 can be heteroaryl including bicyclic heteroaryls.  A carrier is claimed.  A method of controlling or preventing phytopathogenic disease on useful plants comprising applying the composition is claimed.
Thus, the difference between the instant claims and copending ‘263 is the selection of R4 being hydrogen (corresponding to the carbon to which instant R6 and R7 is attached) and R5 being a heterocycle (corresponding to instant claimed R7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heteroaryl or heteroaryloxy substituent and hydrogen substituent.  One skilled in the art would have been motivated to utilize these substituent as they are specifically taught substituent in copending ‘263.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed May 20 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) the examiner acknowledges there is no claim scope overlap. 
Regarding Applicants first argument, the examiner never stated there was no claim scope overlap.  The rejection expressly states that although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  Therefore, the examiner stated the exact opposite.  
Applicants argue that (2) the examiner erred by stating that it is well established that he substitution of a methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious result.  It is argued that there is no such bring line rule.  It is argued there must be some articulated rationale. 
Regarding Applicants’ second argument, there was articulated rationale.  Specifically that the difference between the instant claims and copending ‘703 is a homologous relationship.  The MPEP is clear, an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  Since the compounds of copending ‘703 are taught as fungicides just as the instant claims indicate the compounds are fungicides there is an expectation they have similar properties.  Thus, a prima facie case of obviousness exhibits.  As indicated above, the MPEP is also clear that this prima facie case of obviousness based on structural similarity can be overcome by a) there is no reasonable expectation of similar properties, b) prior art compounds have no utility, or c) evidence of unexpected results.  Applicants arguments do not establish an unexpected effect.
Applicants argue that (3) it is unclear why a person of ordinary skill in the art would select a specific subgenus of compounds which overlap with claim 1 of the present application and select any one of the mixing partners recited in claim 1.  There are just bare statements without support.
Regarding Applicants’ third argument, firstly claim 1 of copending ‘263 expressly states that component A is an active ingredient.  Since Applicants have admitted that the scope of these compounds overlap with claim 1 of the instant invention, clearly it renders these claims obvious.  While the composition of copending ‘263 requires a mixing partner, the instantly claimed composition comprising the compound of formula I recites open claim language and does not exclude additional components from being present in the composition.  
The examiner notes however, the instant application has an effective filing date for double patenting purposes of 10/4/18.  Copending ‘263 has an effective filing date of April 8 2020.  Therefore, if the only remaining rejection is the provisional ODP rejection over copending ‘263, then the rejection could be withdrawn.  Note: MPEP 804.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616